pARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Symbian Power, LLC                           )      ASBCA No. 59058
                                             )
Under Contract No. W9 l GXY-06-C-0003        )

APPEARANCE FOR THE APPELLANT:                       Timothy A. Diemand, Esq.
                                                     Wiggin and Dana LLP
                                                     Hartford, CT

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Stephen P. Smith, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 5, 2019



                                                  DONALDE.         -r
                                                  Administrative Judge
                                                                               q


                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59058, Appeal of Symbian Power,
LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals